Citation Nr: 1340335	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-43 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for service-connected hypertensive heart disease. 

2.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 substantive appeal, the Veteran stated that his condition has become worse since his last VA examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions of a worsened condition and the 4-year time lapse since the last VA examination, a new VA examination is necessary to assess the current severity of the Veteran's claims.  See 38 C.F.R. § 3.327(a).

As this matter is being remanded, any additional VA and private treatment records for the Veteran's service-connected heart disease and hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected hypertensive heart disease and hypertension, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed hypertensive heart disease and hypertension.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's hypertensive heart disease and hypertension.  The claim folder must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must identify all currently present manifestations of the Veteran's hypertensive heart disease, to include the metabolic equivalent at which there is dyspnea, fatigue, angina, dizziness, or syncope.  If the information is available, the examiner must indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

The examiner must also identify all currently present manifestations of the Veteran's hypertension, to include diastolic and systolic pressure readings.

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


